Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-10, 12-14, 17, 20-22, 29-31, are pending.  Claims 11, 15-16, 18-19, 23-28, 32-79 are cancelled.  

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.  Claim 1-7, drawn to a complex comprising a chimeric GPCR comprising SEQ ID NO:1 and synthetic phosphopeptide and Barr, classified in Class C07K 14/705.
II. Claims 8-10,  drawn to an in vitro method for producing the complex, classified in Class G01N 33/53.
III. Claims 12-21, 29-31, drawn to a method for selecting a modulator of a GPCR wherein the activity is a binding activity, classified in Class G01N 2333/70503.
IV. Claims 12-19, 22, 29-31, drawn to a method for selecting a modulator of a GPCR wherein the activity is a functional activity of agonism of the chimeric GPCR, classified in Class A61K 39/001102.
V. Claims 12-19, 22, 29-31, drawn to a method for selecting a modulator of a GPCR wherein the activity is a functional activity of positive allosteric modulation of the chimeric GPCR, classified in Class A61K 39/001102.
. Claims 12-19, 22, 29-31, drawn to a method for selecting a modulator of a GPCR wherein the activity is a functional activity of neutral antagonism of the chimeric GPCR, classified in Class A61K 39/001102. 
VII. Claims 12-19, 22, 29-31, drawn to a method for selecting a modulator of a GPCR wherein the activity is a functional activity of inverse agonism of the chimeric GPCR, classified in Class A61K 39/001102.
VIII. Claims 12-19, 22, 29-31, drawn to a method for selecting a modulator of a GPCR wherein the activity is a functional activity of negative allosteric modulation of the chimeric GPCR, classified in Class A61K 39/001102.
Claims 12-19, 22, 29-31 are linking claims.

Inventions II-VIII are distinct, each from the other, because they are drawn to processes having materially different process steps, which are practiced for materially different purposes.  
The products of inventions I and the process of invention II-VIII are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product (MPEP § 806.05(h)).   In the instant case the inventions alternative process of II-VII can be used in the product of invention I.
Because these inventions are distinct for the reasons given above and have acquired a separate status in the art because of their different classifications and .
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
The inventions have acquired a separate status in the art in view of their different classification, a separate status in the art when they are classifiable together, and a different field of search.
Claim(s) 1-10, 12-14,  17, 20-22, 29-31 is/are generic to the following disclosed patentably distinct species:
The election of species should be consistent with election of other species and group.  For each letter, a species must be elected.
 	A) one invention of chimeric GPCR Markush group of claim 3;
B) one invention of chimeric GPCR Markush group of claim 4;
C)  one invention of phosphorylated residue number of claim 7;
D)  one invention of reference activity of claim 13;
E)  one invention of enhancement or decrease in difference in the activity of claims 14 or 17;
F) one invention of reference activity of claim 20;
G)  one invention of the alternative preferentially activates of claim 30;


The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
Each species is structurally and functionally distinct and requires a separate search in separate databases.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
  Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 C.F.R. §1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a diligently-filed petition under 37 C.F.R. § 1.48(b) and by the fee required under 37 C.F.R. § 1.17(h).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D PAK whose telephone number is (571)272-0879.  The examiner can normally be reached on flexible.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/MICHAEL D PAK/Primary Examiner, Art Unit 1646